     Case 1:17-cv-00676-AWI-EPG Document 94 Filed 07/23/20 Page 1 of 1


 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT

 6                                   EASTERN DISTRICT OF CALIFORNIA

 7
     JERRY LEE KING,                                  Case No. 1:17-cv-00676-AWI-EPG (PC)
 8
                        Plaintiff,                    ORDER REQUIRING DEFENDANTS TO FILE
 9                                                    STATUS REPORT
10          v.

11   R. VILLEGAS and P. CRUZ,

12                      Defendants.

13

14

15          On October 25, 2019, the Court granted Defendants motion to stay this case, ordering that
16   “[t]his case is STAYED pending resolution of the related state criminal proceeding (Kern County
17   Superior Court case number DF012989A) and until further order of the Court. Defendants are
18   directed to file a notice of resolution of the state criminal proceeding within thirty days of such
19   resolution.” (ECF No. 89, p. 5).
20          Given the amount of time that has elapsed since the Court’s order staying this case, IT IS

21   ORDERED that, within twenty-one days from the date of service of this order, Defendants shall

22   file a report regarding the status of the related state criminal proceeding (Kern County Superior

23   Court case number DF012989A).
     IT IS SO ORDERED.
24

25      Dated:     July 23, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
